Citation Nr: 0841692	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of compensation benefits in the amount 
of $12,977.00 was properly created.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had over 20 years of active service ending with 
his retirement in December 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of a Department of Veterans Affairs (VA) 
Regional Office (RO), in which the veteran was notified that 
a debt had been created due to receipt of compensation for 
his ex-spouse.  A notice of disagreement was filed in March 
2006, a statement of the case was issued in February 2007, 
and a substantive appeal was received in March 2007.  He 
testified at a Board hearing in September 2008.


FINDINGS OF FACT

1.  The veteran and D.M.G. were granted a divorce on December 
[redacted], 1996, and the veteran married S.G. on September [redacted], 1998.  

2.  There is clear evidence that the veteran notified VA of 
the change in dependency status, but the changes were not 
properly processed due to sole VA error.


CONCLUSION OF LAW

An overpayment of VA compensation benefits was not properly 
created.  38 U.S.C.A. §§ 1110, 1115, 5107 (West 2002); 38 
C.F.R. §§ 3.401(c) (d), 3.501(d)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in 
validity of debt cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any 
event, in light of the favorable decision as it relates to 
the issue of the whether a debt was validly created, no 
further discussion of notification or assistance is necessary 
at this point.  


Criteria & Analysis

In May 2005, the veteran submitted VA Form 21-0538, 'Status 
of Dependents Questionnaire' and listed S.D. as his spouse, 
indicating that they had married on September [redacted], 1998 in 
Oklahoma.  In February 2006, VA issued correspondence to the 
veteran stating that VA had been paying the veteran for a 
dependent spouse D.M.G.  A February 2006 telephone 
conversation referenced in the letter reflected that the 
veteran stated that he had divorced D.M.G. in 1996.  VA took 
action to remove D.M.G. from the veteran's award, effective 
January 1, 1997, and requested information pertaining to S.D.  
In March 2006, the veteran was informed that he was overpaid 
$12,977.00, based on VA's belief that he was still married to 
D.M.G.

Review of the claims file reveals that in January 1996, the 
veteran filed a claim for compensation with the Muskogee, 
Oklahoma RO.  Such document reflects D.M.G. as his spouse.  
Correspondence dated in March 1996 from the RO to the veteran 
requests the veteran's service medical records.  Rating 
decisions were issued in March 1997 and November 1997.  A 
notice of disagreement was date-stamped as received by the 
Muskogee RO in December 1997.  

In February 1998, the veteran submitted a handwritten 
timeline pertaining to documents which he claimed he had 
filed with VA.  He reported filing a claim for compensation 
in December 1993.  While he submitted a copy of such 
purported claim, such has never been date-stamped as received 
as of such date.  The veteran's compensation is in effect 
from January 1996, the date the veteran applied for VA 
benefits at the VA office.  He reported that in August 1996, 
he was advised that his records had been lost at the Muskogee 
RO, and was asked to resupply his records.  In March 1997, he 
sought assistance with The American Legion to "investigate 
the case."  Thereafter, the March 1997 rating decision was 
issued in April 1997.

The veteran has submitted documentation and has testified 
that he informed VA of his divorce and remarriage during the 
requisite times.  The veteran submitted a handwritten letter 
from the veteran to the Muskogee RO dated by the veteran on 
January 3, 1997.  In such letter, the veteran stated that in 
December 1996, D.M.G. was granted a divorce in Florida, and 
such divorce would become final six months thereafter in June 
1997.  He has testified that he sent such letter to the 
Muskogee RO.  He also submitted a typewritten letter from the 
veteran to the Board dated by the veteran on September 23, 
1998.  Such letter advises VA that he married S.D. in 
September 1998, and that she was added to his Defense 
Enrollment Eligibility Reporting System (DEERS) account at 
Tinker Air Force Base, and that she obtained her dependents 
ID card.  He also stated that his marriage to D.M.G. ended in 
divorce in December 1996.  The veteran testified that he sent 
such letter to the Board because he knew he had an appeal 
pending pertaining to claims for compensation.  The Board 
notes that such documents are not date-stamped as received by 
VA in 1997 or 1998.  He submitted such documents in March 
2006 in support of his claim pertaining to the validity of 
the debt created.  

In support of his claim, the veteran submitted documentation 
from the VA Medical Center (VAMC) Gainesville which reflects 
that as of June 2001, S.D. was listed as his wife.  The 
veteran also testified that when he viewed his VA treatment 
records in 2001, he saw reference to his spouse, S.D., thus 
he believed that the proper changes had been made.  He also 
testified that he put his spouse on his Defense Enrollment 
Eligibility Reporting System (DEERS).  He also testified that 
he spoke with the Muskogee RO who told him to send his change 
of dependent information to the Board.

It is clear that this case hinges on proper receipt by VA of 
notification from the veteran that his dependent status had 
changed.  The veteran has a duty to keep VA abreast of 
changes to his dependent status.  Generally, if 
correspondence is received by VA, then it is filed in the 
veteran's claims folder and appropriate action is undertaken.  
The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  Under 
Mindenhall there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.  While acknowledging that the documentation 
submitted by the veteran which notifies VA of his divorce 
from D.M.G. and marriage to S.D. were not date-stamped as 
received in 1997 or 1998, based on documentation received 
from the veteran in 1998, it was clear that in early 1997 his 
medical records had been misplaced, and that it did not 
appear that VA was properly receiving documentation filed by 
the veteran.  Per the testimony of the veteran, upon marriage 
to the S.D., he took steps to add her as a dependent with 
DEERS and with the VAMC.  As discussed, as of 2001, S.D. was 
listed as the veteran's spouse.  Affording the veteran the 
benefit of the doubt, the Board has determined that such 
testimony and documentation constitutes clear evidence to 
rebut the presumption of regularity.  In light of such 
finding, the Board has determined that the veteran made 
attempts to notify VA of his change in dependency status.  
Thus, the Board finds that the debt in the amount of 
$12,977.00 was not properly created.


ORDER

An overpayment of compensation benefits in the amount of 
$12,977.00 was not properly created.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


